Opinion issued September 27, 2016




                                    In The

                           Court of Appeals
                                For The

                       First District of Texas
                        ————————————
                          NO. 01-16-00459-CV
                        ———————————
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, BRAD LIVINGSTON,
      LARRY DOYLE, AND JACQUELINE JONES, Appellants
                                     V.
     LUSK NOMINEE TRUST AND W.L. WILLIAMS LLC, Appellees

                                     and

    LUSK NOMINEE TRUST AND W.L. WILLIAMS LLC, Appellants

                                     V.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, BRAD LIVINGSTON,
      LARRY DOYLE, AND JACQUELINE JONES, Appellees



                 On Appeal from the 239th District Court
                         Brazoria County, Texas
                     Trial Court Case No. 85701-CV
                           MEMORANDUM OPINION

      Appellants, the Texas Department of Criminal Justice, Brad Livingston, Larry

Doyle, and Jacqueline Jones (collectively “TDCJ Appellants”), filed a notice of

appeal of the trial court’s June 8, 2016 order denying their second amended plea to

the jurisdiction. Appellants, Lusk Nominee Trust and W.L. Williams LLC

(collectively “Lusk Appellants”), then filed their notice of appeal of the trial court’s

June 8, 2016 order denying their application for a temporary injunction. The Lusk

Appellants have filed a motion to voluntarily dismiss their appeal. And, the TDCJ

Appellants, representing that they “have likewise decided not to pursue their own

appeal,” have filed a motion to dismiss their appeal. No opinion has issued. See TEX.

R. APP. P. 42.1(c).

      Accordingly, we grant the motions and dismiss the appeals. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). All other pending motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                           2